11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT


Joshua Ogle,                                  * From the 244th District Court
                                                of Ector County,
                                                Trial Court No. C-139,276-B.

Vs. No. 11-16-00204-CV                        * November 10, 2016

CSI Inspection, LLC; Jeremy A. Lane;          * Per Curiam Memorandum Opinion
Brenda Kay Johnson; and                         (Panel consists of: Wright, C.J.,
Bobby Cannon, Jr.,                              Willson, J., and Bailey, J.)

   This court has considered Joshua Ogle’s motion to dismiss this appeal and
concludes that the motion should be granted. Therefore, in accordance with this
court’s opinion, the appeal is dismissed. The costs incurred by reason of this
appeal are taxed against the party incurring same.